F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           NOV 9 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    PATSY YODER,

                Plaintiff-Appellant,

    v.                                                    No. 99-6105
                                                    (D.C. No. 98-CV-536-A)
    KENNETH S. APFEL, Commissioner,                       (W.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before ANDERSON , BARRETT , and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Patsy Yoder appeals from an order of the district court   affirming

the Commissioner’s determination that she is not entitled to Social Security

disability benefits. We affirm.

      We review the Commissioner’s decision to determine whether his factual

findings were supported by substantial evidence in light of the entire record and

whether he applied the correct legal standards. See Castellano v. Secretary of

Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994). “Substantial

evidence is such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quotations omitted). In the course of our review,

we may “neither reweigh the evidence nor substitute our judgment for that of the

agency.” Casias v. Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th

Cir. 1991).

      Ms. Yoder alleged disability as of March 1, 1991, due to back, heart, and

wrist problems.   The administrative law judge (ALJ) determined that Ms. Yoder

was not disabled at step five of the five-step sequential process, see Williams v.

Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988), as Ms. Yoder could perform

certain identified light or sedentary jobs.

      On appeal, Ms. Yoder argues that she       has severe physical impairments

which have not been fully alleviated by treatment, prescribed pain medications,

or surgery. She contends that her doctors have opined that she cannot return to


                                           -2-
any full-time employment, an opinion the ALJ erroneously rejected in favor of

the consulting physician’s opinion. Ms. Yoder also maintains the ALJ did not

consider her mental impairments and she is unable to perform any of the

occupations identified.

       On appeal, Ms. Yoder argues that she has severe painful physical

impairments which have not been fully alleviated by treatment or medication.

The fact that Ms. Yoder has severe physical impairments does not automatically

mean that she is disabled.    See Williams , 844 F.2d at 750-51 (although at step two

claimant must show a medically determinable severe impairment, that showing

alone does not automatically establish disability). Further, Ms. Yoder’s inability

to work pain-free is not sufficient reason to find her disabled.   See Gossett v.

Bowen , 862 F.2d 802, 807 (10th Cir. 1988).

       Ms. Yoder contends her doctors have opined that she cannot return to any

full-time employment. She asserts that the ALJ rejected those opinions in favor

of the consulting physician’s opinion. The record shows that while her treating

physicians have restricted Ms. Yoder from working, those restrictions were

imposed prior to the period during which Ms. Yoder claims disability. During

the relevant period, the record shows that one of Ms. Yoder’s treating physicians

opined that she would be unable to return to her previous occupation.      See App.

Vol. II at 329, 334. Another treating physician opined that she “could probably


                                             -3-
be taught to do light work.”   Id. at 366. The ALJ properly considered the

evidence in the record in reaching his conclusion.

      Ms. Yoder maintains the ALJ did not consider her mental impairments.

The ALJ filled out a psychiatric review form concluding that she    has some mental

impairments, but that they have minimal affect on her ability to work. The record

supports the ALJ’s conclusion. In fact, her discharge summary from a psychiatric

day treatment center shows a discharge rating on the Global Assessment of

Functioning Scale of 70, an indication that she was “generally functioning fairly

well” and had only “some mild symptoms.” American Psychiatric Assoc.,

Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).

      Finally, Ms. Yoder concludes that, based on her arguments     supra , she is

unable to perform any of the occupations identified as ones she could perform.

Having rejected her arguments, we also reject Ms. Yoder’s conclusion.

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                      Entered for the Court



                                                      Stephen H. Anderson
                                                      Circuit Judge



                                          -4-